 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT TACOMA
 9
10
     UNITED STATES OF AMERICA,                        NO. CR20-5002BHS
11
                                                      ORDER CONTINUING TRIAL
12                                Plaintiff,
13                           v.
14
     LUIS ANTONIO RUIZ,
15
16                                Defendant.
17
18          Based on General Orders No. 01-20 and No. 02-20, the Court determined that trial in
19 this case could not proceed on the scheduled date of March 17, 2020. For the reasons
20 detailed in General Order No. 02-20, the ends of justice served by a continuance outweigh
21 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),
22 (B)(i), (iv).
23          IT IS THEREFORE ORDERED that the trial date and other dates shall be continued.
24          The trial date of March 17, 2020, and all other upcoming dates in this case, are hereby
25 VACATED.
26          The parties shall file a Joint Status Report on or before June 1, 2020, with an agreed
27 proposed schedule for a trial date and all pretrial deadlines. If the parties do not agree on a
28 proposed schedule, each side shall set forth, in a single report, separate proposals for the trial



     Order Continuing Trial – 1
1 date and pretrial deadlines.
2           IT IS FURTHER ORDERED that the time between today’s date and June 1, 2020, is
3 excluded in computing the time within which trial must commence because the ends of
4 justice served by this continuance outweigh the best interest of the public and the defendant
5 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure to order this continuance would likely
6 make trial impossible and result in a miscarriage of justice and would deny counsel for the
7 defendant and government counsel the reasonable time necessary for effective preparation,
8 taking into account the exercise of due diligence. Id. § (B)(i), (iv).
9
10          Dated this 25th day of March 2020.
11
12
13
14
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Order Continuing Trial – 2
